Case 4:18-cv-00259-BSM Document 49-10 Filed 08/07/19 Page 1 of 15




                                                             Ex. C 136
Case 4:18-cv-00259-BSM Document 49-10 Filed 08/07/19 Page 2 of 15




                                                             Ex. C 137
Case 4:18-cv-00259-BSM Document 49-10 Filed 08/07/19 Page 3 of 15




                                                             Ex. C 138
Case 4:18-cv-00259-BSM Document 49-10 Filed 08/07/19 Page 4 of 15




                                                             Ex. C 139
Case 4:18-cv-00259-BSM Document 49-10 Filed 08/07/19 Page 5 of 15




                                                             Ex. C 140
Case 4:18-cv-00259-BSM Document 49-10 Filed 08/07/19 Page 6 of 15




                                                             Ex. C 141
Case 4:18-cv-00259-BSM Document 49-10 Filed 08/07/19 Page 7 of 15




                                                             Ex. C 142
Case 4:18-cv-00259-BSM Document 49-10 Filed 08/07/19 Page 8 of 15




                                                             Ex. C 143
Case 4:18-cv-00259-BSM Document 49-10 Filed 08/07/19 Page 9 of 15




                                                             Ex. C 144
Case 4:18-cv-00259-BSM Document 49-10 Filed 08/07/19 Page 10 of 15




                                                              Ex. C 145
Case 4:18-cv-00259-BSM Document 49-10 Filed 08/07/19 Page 11 of 15




                                                              Ex. C 146
Case 4:18-cv-00259-BSM Document 49-10 Filed 08/07/19 Page 12 of 15




                                                              Ex. C 147
Case 4:18-cv-00259-BSM Document 49-10 Filed 08/07/19 Page 13 of 15




                                                              Ex. C 148
Case 4:18-cv-00259-BSM Document 49-10 Filed 08/07/19 Page 14 of 15




                                                              Ex. C 149
Case 4:18-cv-00259-BSM Document 49-10 Filed 08/07/19 Page 15 of 15




                                                              Ex. C 150
